Citation Nr: 0018252	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  95-06 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
leg disability. 

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
left foot disability as the result of hospitalization or 
surgical or medical treatment (a broken hypodermic needle tip 
left in the veteran's left foot at the first interphalangeal 
joint) by the Department of Veterans Affairs.

3.  Entitlement to an increased evaluation for residuals of 
colostomy, well-healed lower mid-line scars, with fistula, 
currently rated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to June 
1944. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1993 and July 1996 rating 
decisions by the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The July 1993 rating decision found that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for left leg disability and 
also denied entitlement to a compensable rating for residuals 
of colostomy.  The veteran appealed the July 1993 
determination to the Board, and by decision dated August 13, 
1997, the Board denied the left leg disability claim on the 
basis that new and material evidence had not been received.  
The Board also remanded the increased rating for residuals of 
colostomy issue for additional development.  

The veteran subsequently appealed the August 13, 1997, Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By Order dated November 4, 1998, the Court 
vacated that part of the August 13, 1997, Board decision 
which had denied the reopening of the left leg disability 
claim.  In July 1999, the Board remanded this case to the RO 
for readjudication of the new and material evidence issue; 
the Board also included a direction to complete the actions 
regarding the increased rating for residuals of colostomy 
issue which had been directed by the Board in the remand 
portion of the August 13, 1997, decision (which had not been 
vacated by the Court's Order of November 4, 1998). 

A July 1996 rating decision denied compensation under the 
provisions of 38 U.S.C.A. § 1151.  A notice of disagreement 
was received in August 1996, a statement of the case was 
issued in December 1999, and a substantive appeal was 
received in December 1999.  Accordingly, this issue is now in 
appellate status. 

By letter received in November 1999, the veteran revoked the 
power of attorney for his prior representative, Disabled 
American Veterans, and the veteran is not now represented in 
connection with his appeal.  


FINDINGS OF FACT

1.  By rating decision in February 1986, entitlement to 
service connection for left leg disability was denied on the 
basis that there was no diagnosis of left leg disability; the 
veteran did not file a timely notice of agreement from that 
determination. 

2.  Evidence added to the record since the February 1986 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim 
of entitlement to service connection for left leg disability. 

3.  The claims files do not include medical evidence of a 
nexus between current left leg disability and the veteran's 
active duty service or a service-connected disability.  

4.  The claims files do not include medical evidence of a 
nexus between the metallic body in the veteran's left foot 
and VA hospitalization, surgical or medical treatment. 

5.  Prior to May 16, 1997, the veteran's residuals of 
colostomy were productive of non-tender, well-healed 
abdominal scars.  

6.  From May 16, 1997, the veteran's residuals of colostomy 
are productive of a 0.5 cm. fistula on the right side of the 
midline old incisional scar with tenderness at the scar site 
and occasional serosanguineous drainage from the fistula.



CONCLUSIONS OF LAW

1.  The February 1986 rating decision which denied 
entitlement to service connection for left leg disability is 
final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  Evidence received since the February 1986 rating decision 
pertinent to the issue of service connection for left leg 
disability is new and material, and the veteran's claim of 
entitlement to service connection for left leg disability is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999). 
 
3.  The veteran's claim of entitlement to service connection 
for left leg disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran's claim of entitlement to compensation under 
38 U.S.C. § 1151 for left foot disability as the result of VA 
hospitalization or surgical or medical treatment is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  Prior to May 16, 1997, the schedular criteria for 
entitlement to a rating in excess of 10 percent for residuals 
of colostomy, well-healed lower mid-line scars, with fistula, 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.20, 4.114, 4.118, Diagnostic Codes 7803, 7804, 
7806, 7330 (1999).

6.  From May 16, 1997, the schedular criteria for entitlement 
to a rating in excess of 10 percent for residuals of 
colostomy, well-healed lower mid-line scars, with fistula, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.20, 4.114, 4.118, Diagnostic Codes 7803, 7804, 
7806, 7330 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Leg Disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, secondary service connection may be established for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995). 

The record shows that a claim of entitlement to service 
connection for left leg disability was denied by rating 
decision in February 1986.  At that time, the veteran claimed 
that he suffered from left leg disability secondary to 
residuals of a colostomy which had been due to VA medical 
treatment under 38 U.S.C.A. § 1151.  However, the left leg 
disability claim was denied on the basis that there was no 
diagnosis of left leg disability.  The veteran was informed 
of the decision and furnished notice of appellate rights and 
procedures, but he did not initiate an appeal by filing a 
timely notice of disagreement.  The February 1986 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  
However, an otherwise final decision may be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.   

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Under the Elkins test, the first step 
is to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the "adjudication process must come to a 
screeching halt despite reopening because a claim that is not 
well grounded cannot be allowed."  Winters v. West, 12 Vet. 
App. at 206.  If the claim is well grounded, then VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step, a merits adjudication.  Id. 

The first step is to determine whether new and material 
evidence has been received.  38 C.F.R. § 3.156(a) provides 
that "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See generally Hodge v. West, 155 F. 
3d 1356 (Fed. Cir.1998).

The evidence which was of record at the time of the February 
1986 RO rating decision included VA hospitalization and 
outpatient treatment records and the veteran's statements.  
The evidence reflects that in December 1975 the veteran 
underwent a colostomy, and in February 1976, he underwent a 
re-anastomosis of colostomy.  At that time, neurological 
examination was within normal limits.  In August and 
September 1977, he complained of progressive left-sided 
weakness and hypesthesia, which the treating physician 
thought could be carcinomatous in origin, though depression 
could also have been playing a big role.  Treatment records 
from September to November 1977 reflect a left hemiparesis of 
uncertain etiology, suspected to be slow growth glioma on the 
right parietal lobe.  A CT scan showed no tumor or pressure.  
A March 1978 report of hospitalization noted that in October 
1977 a small area around the motor cortex with profusion had 
been found, with a history of seizure prior to this, a 20 
year history of transient left body deficit, and that 
physical examination on admission was rather inconsistent and 
suggested some left body weakness and sensory loss which did 
not appear to change during the hospitalization.  The report 
also indicated that an EEG conducted during the hospital 
course demonstrated no seizure activity. 

VA outpatient treatment records reflect the veteran's report 
of left-sided weakness since 1976, his complaints of left leg 
and ankle weakness and pain in October 1984, with a history 
of left leg pain a long time before surgery, no edema or 
discoloration of the left leg in March 1985, and negative X-
ray findings of the left knee in 1985.  In September 1985, 
the veteran complained of left knee pain and was found upon 
examination to have tenderness, with otherwise unremarkable 
findings.    

Based on this evidence, the RO, in a February 1986 rating 
decision, found that there was no medical evidence of a 
current diagnosis of left leg disability which was related to 
residuals of colostomy (which had earlier been found to be 
due to VA medical treatment under 38 U.S.C.A. § 1151).  The 
February 1986 rating decision therefore denied service 
connection for left leg disability. 

The pertinent additional evidence submitted since the 
February 1986 rating decision includes multiple statements by 
the veteran, a discharge summary of private hospitalization, 
VA summaries of hospitalization, and a private report of 
examination. 

A discharge summary of private hospitalization from St. John 
Medical Center, dated April 29 of an unspecified year, 
received in February 1989, reflects that the veteran was 
admitted with complaints of leg pains, reported to have been 
of 3 weeks duration, progressively worse, with a longstanding 
history of leg pains on the same side since 1974.  Clinical 
findings were negative, and the diagnosis was possible 
sciatica.  

A VA hospital summary dated in May 1992 reflects diagnoses 
which include degenerative joint disease of the left leg.  A 
VA outpatient treatment entry in September 1992 notes that 
the veteran had been seen for left leg evaluation in March 
1991 and April and May 1992, with a proposed diagnosis of 
sciatica with degenerative joint disease, and that the 
veteran reported pain since 1975 which had been increasing in 
intensity, with increasing stiffness.  The resulting 
impression was chronic low back pain with history of 
sciatica.  A September 1992 outpatient treatment entry 
included diagnoses of degenerative joint disease to multiple 
joints, low back pain, and left lower extremity pain.  A VA 
outpatient treatment entry in February 1993 included a 
diagnosis of degenerative joint disease.  In May 1994, the 
veteran reported continuous pain in the left leg.  In April 
1995, the veteran was diagnosed with probable stenosis with 
collateral circulation in both calves and right thigh.  

The veteran's multiple written statements include reports of 
left leg symptomatology since the mid-1970's (including a 
time line of treatment for various disabilities), as well as 
current left leg symptomatology, and include his assertions 
that such currently diagnosed disabilities such as sciatica 
and degenerative joint disease were related to his service-
connected colostomy.  The veteran wrote that he was 
hospitalized in 1983 for intermittent pain in locations 
including his left leg that were compatible with diverticula 
from his colon condition. 

A private examination report dated in September 1999, by 
Milton Klein, D.O., reflects complaints of left below-the-
knee "numbness" which began in 1974, and findings of 
diffuse giveway of the left lower extremity, with severe 
diffuse impairment of sensation.  The resulting impressions 
included chronic intractable distal left lower extremity 
paresthesias. 

The Board finds that certain items of newly received evidence 
are so significant that they must be considered in order to 
fairly decide the merits of the claim.  Specifically, several 
medical records received of record since February 1986 do 
show medical diagnoses of left leg disability.  As the 
February 1986 rating decision appears to have been based on 
the fact that there was no diagnosis of left leg disability 
of record at that time, the newly received evidence should be 
viewed as new and material.  The veteran's claim has 
therefore been reopened.  

The second step is to determine whether the left leg 
disability claim is well-grounded.  In order for a direct 
service connection claim to be well grounded, there must be 
competent evidence:  i) of current disability (a medical 
diagnosis); ii) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and; iii) of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  In order for a secondary service connection claim to 
be well grounded, it must be supported by some medical 
evidence relating the claimed secondary condition to the 
service-connected disability, either by way of causation or 
by way of aggravation.  See Libertine v. Brown, 9 Vet. App. 
521 (1996); Jones v. Brown, 7 Vet. App. 134, 138 (1994). 

In this veteran's case, while new and material evidence has 
been presented to reopen the veteran's claim, the evidence of 
record does not demonstrate that the claim for service 
connection for left leg disability is well grounded.  There 
is no medical evidence of record to link a currently 
diagnosed left leg disability (including diagnoses of 
sciatica or degenerative joint disease) to the veteran's 
service or to the residuals of colostomy which is treated as 
a service-connected disability under 38 U.S.C.A. § 1151.  For 
example, a May 1979 VA summary of hospitalization reflects a 
diagnosis of left hemiparesis of unknown etiology.  Although 
a September 1999 report by Milton J. Klein, D.O. included a 
comment that a chronic left foot foreign body had 
significantly aggravated the pre-existing left lower 
extremity sensory/motor impairment, it did not include an 
opinion relating left leg disability to the veteran's 
residuals of colostomy.  There is no medical evidence of 
record which suggests any link between left leg disability 
and the residuals of colostomy.  

Notwithstanding the veteran's written statements and 
contentions, including that intermittent pain in locations 
including his left leg were compatible with diverticula from 
his colon condition, there is no medical evidence of record 
to demonstrate a nexus between the veteran's left leg 
disability and his active duty service or service-connected 
residuals of colostomy.  A lay person such as the veteran is 
competent to describe symptoms, but is not competent to offer 
evidence which requires medical knowledge, such as diagnosis 
or a determination of etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  If the only evidence on a 
medical issue is the testimony of a lay person, the claimant 
does not meet the burden imposed by 38 U.S.C. section 5107(a) 
and does not have a well-grounded claim.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

As the veteran has not presented a well-grounded claim for 
service connection for a left leg disability, the duty to 
assist the veteran, to include an additional VA compensation 
examination, does not arise.  See Epps; see also Morton v. 
West, 12 Vet. App. 477 (1999) (per curiam) (absent the 
submission of a well-grounded claim, the Secretary cannot 
undertake to assist a veteran in the development of his or 
her claim). 

II.  38 U.S.C.A. § 1151 Claim.

The applicable statute and regulations provide that when any 
veteran suffers an injury or aggravation of an injury as the 
result of VA hospitalization, medical or surgical treatment, 
submission to an examination, or the pursuit of a course of 
vocational rehabilitation, and not as a result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  
38 U.S.C.A. § 1151.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether the veteran 
has additional disability, including aggravation of pre-
existing disability, of the left foot, as a result of VA 
hospitalization or medical or surgical treatment. 

The Board stresses here that the veteran is not required to 
show negligence, error in judgment or other fault in the 
medical treatment furnished by VA to the veteran in 1992.  
Brown v. Gardner, 115 S.Ct. 552 (1994).  However, he still 
has the burden of presenting a well-grounded claim.  For a 
claim to be well grounded under 38 U.S.C.A. § 1151 for claims 
prior to October 1, 1996, there must be (a) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation; and (3) medical evidence of a nexus between 
the asserted injury or disease and the current disability.  
Jimison v. West, 13 Vet.App. 75, 78 (1999) (citing Jones v. 
West, 12 Vet.App. 460 (1999)).  

The record includes a number of medical records which 
document a retained metallic foreign body in the left foot in 
the area of the first interphalangeal joint.  For purposes of 
analysis the Board views such medical evidence as showing 
that a current disability exists.  The real question is 
whether such disability is related to VA treatment.  

The veteran contends that, as a result of VA hospitalization 
or medical or surgical treatment in September 1977, during a 
colostomy for a perforated colon, a hypodermic needle tip was 
broken off and left in his left foot at the first 
interphalangeal joint.  In a statement dated in August 1996, 
the veteran wrote that the tip of a needle which was still 
embedded in his left foot had been there since September 7, 
1977, though not discovered until 1992, and that he had been 
advised that it would do more harm than good to remove it. 

X-rays taken during hospitalization in May 1992 revealed a 5 
millimeter linear metallic object near the tip of the first 
interphalangeal joint on the left foot.  A VA general surgery 
consultation in June 1992 reflects the opinion that the 5 
millimeter linear metallic object (foreign body) probably did 
not account for his symptoms of left foot pain and numbness.  

A private examination report dated in September 1999 by Dr. 
Klein included history given by the veteran of a needle tip 
breaking off in his left foot on September 7, 1977, following 
some type of invasive procedure at a VA hospital, which was 
not discovered until 1992.  Dr. Klein's review of the X-rays 
confirmed a linear opaque thin foreign body located at the 
medial aspect of the first distal interphalangeal joint.  The 
diagnoses included chronic left foot foreign body.  

After a review of the evidence of record, the Board finds 
that there is no medical evidence of record that VA 
hospitalization or surgical or medical treatment, including a 
colostomy, resulted in additional disability of the veteran's 
left foot.  The first evidence of a metallic foreign body in 
the veteran's left foot is in May 1992, notably nearly 15 
years after it is alleged to have been left there during 
treatment, and there is no evidence that a needle tip in the 
left foot was reported prior to May 1992.  The evidence of 
record reflects that, in addition to treatment at VA, the 
veteran was treated by private physicians prior to May 1992.  
With regard to the veteran's belief that he incurred a needle 
tip to his left foot during VA surgical or medical treatment 
in 1977, he has offered no supporting medical evidence.  
While the veteran is competent to testify as to certain 
matters, he is not competent to offer a medical opinion as to 
causation.  Espiritu, 2 Vet. App. at 494-95.  He has not 
stated that he personally witnessed the needle breaking off 
in his foot.  The retained metallic object in his left foot 
was not discovered until 1992 and then only by x-ray.  Under 
the circumstances, the Board views the underlying question to 
be medical in nature, and the veteran's lay statements 
unsupported by any medical evidence suggesting that the 
metallic body became embedded in his foot during VA treatment 
many years before are not sufficient to well-ground his claim 
under 38 U.S.C.A. § 1151.  

III. Increased Rating:  Residuals of Colostomy

With regard to the final issue, the Board finds that the 
veteran has presented a claim for an increased rating that is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
The Court has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  In July 1999, the Board remanded 
this increased rating issue to the RO for additional 
development.  The veteran has submitted additional private 
medical records, and a VA examination was conducted in May 
1998.  Although the veteran apparently did not report for 
additional testing in connection with the examination, 
private medical records subsequent to that date are of 
record.  Under the circumstances, the Board believes no 
useful purpose would be served by further delaying appellate 
review of the increased rating issue for additional medical 
examination.  In other words, under the circumstances, the 
Board concludes that no further action is necessary to meet 
the duty to assist the veteran with this issue.  38 U.S.C.A. 
§ 5107(a). 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155.  
Where there is a question as to which of two rating shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The veteran was hospitalized at a VA medical facility on two 
occasions in late 1975 for, in part, gastrointestinal 
complaints.  During the course of treatment, the veteran 
suffered a perforation of the bowel.  A colostomy and 
reanastomosis of colostomy were subsequently performed.  By 
Board decision in February 1979, benefits under 38 U.S.C.A. 
§ 351 (now codified at 38 U.S.C.A. § 1151) were awarded for 
residuals of colostomy due to VA medical treatment.  A 
noncompensable rating was subsequently assigned effective 
from September 1977.  

A July 1993 rating decision denied entitlement to an 
increased (compensable) evaluation for the residuals of 
colostomy, and the present appeal ensued.  By rating decision 
in October 1999, the evaluation was increased to 10 percent, 
effective from May 16, 1997.  However, the issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Moreover, the Board must determine whether a compensable 
evaluation is warranted for the period prior to May 16, 1997, 
and also whether a rating in excess of 10 percent is 
warranted from May 16, 1997. 

It appears from the record that the RO increased the rating 
to 10 percent effective May 16, 1997, based on a May 16, 
1997, medical record which the RO viewed as the first 
evidence of a fistula with drainage.  In this regard, the 
Board observes that the medical evidence prior to May 16, 
1997, refers to well-healed abdominal scars with no reference 
to any tenderness of the scars and no reference to a draining 
fistula.  Medical records in the claims file dated in the 
late 1970's and the 1980's show treatment for various 
disorders, but there are no findings of a draining fistula in 
the abdominal area or complaints of tender or painful scars.  

The May 1997 entry reflecting a history for the previous 20 
years of recurring fistulas tract formation in the area next 
to the incision, which lasted 3 to 4 days.  Examination 
revealed an incision below the umbilicus midline left lower 
quadrant 3 centimeters from the midline small tract, with 
abdomen tender to palpation, and fistulous tract which 
appeared clean.  The resulting impression was recurrent post-
surgical fistula for 20 years.  

A December 1997 report of CT scan of the abdomen and pelvis, 
which reflects the relevant findings of an anterior abdominal 
surgical scar tissue.  The impression was a subtle 
enhancement in the subcutaneous tissue of the mid-abdominal 
surgical scar.  The differential diagnosis was subtle fistula 
from small bowel to subcutaneous tissue versus enhancing 
vessel.  

At a May 1998 VA compensation examination, the veteran 
reported drainage from the incision area of the abdomen since 
1976, and had continued to drain since 1997.  The examiner 
noted a history which included findings of a fistula 
extending from the small intestine to the abdominal wall, 
which had chronic drainage.  Examination revealed a fistula  
to the right lower aspect of the midline old incisional scar, 
about 1/2 centimeter in size, with no drainage, with tenderness 
on the right side of the abdomen.  There was some dry 
serosanguineous material at the site of the fistula.  

A report from Ricardo Raymundo, M.D., dated in March 1999, 
reflects that he saw the veteran in February 1999 for a 
chronic drainage of a wound on the anterior abdominal wall.  
In a September 1999 letter, Dr. Raymundo reported that the 
veteran continued to have drainage from a previous abdominal 
incision, which was probably secondary to a non-absorbable 
suture at the fascial level.  

An outpatient treatment entry dated February 11, 1999 
reflects findings of abdominal tenderness at the site of the 
operative scar, and a small lesion which opened up off and 
on, which reportedly exuded pus and had been chronic since 
1997.  A VA outpatient treatment entry dated March 24, 1999 
reflects clinical findings of a well-healed abdominal scar, 
with a small superficial opening without drainage at the 
upper lateral part of the scar.  

The RO has rated the veteran's disability by analogy under 
Diagnostic Code 7803.  That code provides that for 
superficial scars which are poorly nourished with repeated 
ulceration, a 10 percent rating is warranted.  Under Code 
7804, scars which are superficial, tender and painful on 
objective examination are to be assigned a 10 percent rating.  
A 10 percent rating is the highest available under Codes 7803 
and 7804 for scars.  

The Board believes that Code 7806 for eczema might also be 
considered by analogy since the veteran's fistula involves 
drainage.  Under Code 7806, a noncompensable rating would be 
for application for application where there is slight 
exudation if on a nonexposed surface or small area, a 10 
percent rating would be for application where there is 
exudation involving an exposed surface or extensive area, and 
a 30 percent rating would be for application where there is 
constant exudation.  

The Board also notes that Code 7330 for a persistent fistula 
of the intestine allows for a 30 percent rating for slight 
infrequent, fecal discharge.  

After considering the evidence of record, the Board finds 
that the preponderance of the evidence is against entitlement 
to a compensable rating prior to May 16, 1997.  The evidence 
of record shows that prior to that date the abdominal scars 
were healed and nontender, and there is no persuasive 
evidence of a draining fistula prior to that date.  During 
the course of medical treatment since May 1997, the veteran 
has related to examiners that the drainage has been off and 
on since the surgery in the late 1970's.  However, he voices 
no such complaints to examiners over the years despite the 
fact that he received medical treatment on numerous 
occasions.  His statements in recent years are not persuasive 
in light of the numerous medical records which show no 
draining fistula prior to May 1997.  

Further, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 10 
percent from May 16, 1997.  As already noted, the current 10 
percent rating is the highest available under Codes 7803 and 
7804 for scars with repeated ulceration or scars that are 
tender and painful.  Moreover, in order to warrant a rating 
in excess of 10 percent under Code 7806, there must be 
evidence of constant exudation.  In order to warrant a rating 
in excess of 10 percent under Code 7330 for a fistula, there 
must be slight infrequent fecal discharge.  However, the 
drainage in this case has been described as serosanguineous, 
not fecal.  

In reviewing the evidence pertinent to the increased rating 
issue, the Board has been mindful of the provisions of 38 
U.S.C.A. § 5107(b).  However, there is not a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise permit a favorable determination as to this 
issue.  

The Board notes that the veteran has complained of or has 
been diagnosed with other disorders, or diagnosed 
disabilities, which involve the abdominal or bowel area, such 
as diverticulosis, peptic ulcer, duodenal ulcer, chronic 
indigestion, and chronic abdominal pain.  However, service 
connection has not been established for these disorders.  It 
is only the residuals of the colostomy which are to be 
considered in determining the appropriate current rating 
because to do so would violate the rule against pyramiding of 
disabilities.  See 38 C.F.R. § 4.14. 

Conclusion.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claims for 
service connection for a left leg disability and for 
compensation under 38 U.S.C.A. § 1151 "plausible."  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).  The Board views its discussion as sufficient to 
inform the veteran that medical evidence of causation is 
necessary to complete his application for service connection 
or compensation for these claims.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  


ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



